Order entered April 14, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00133-CV

                     GETMEPLACEMENT, LLC, Appellant

                                          V.

         WIESE INDUSTRIES, INC. D/B/A PIXELBOOST, Appellee

                On Appeal from the 417th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 417-06424-2018

                                       ORDER

      In response to our directive to file written verification that the reporter’s

record has been requested, appellant has filed a letter informing the Court that the

record is not required. Accordingly, we ORDER the appeal submitted without the

reporter’s record.   As the clerks’ record has been filed, we further ORDER

appellant to file its brief no later than May 14, 2021.


                                               /s/    KEN MOLBERG
                                                      JUSTICE